Citation Nr: 0531639	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-38 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran has verified active service from June 10, 1975, 
to June 9, 1978, and was honorably discharged for re-
enlistment for the period from December 13, 1978, to December 
12, 1981.  He was discharged on December 19, 1979, under 
other than honorable conditions, and did not complete his 
second enlistment period.  In a decision of August 1987, the 
San Francisco, California, Regional Office, found that the 
veteran's discharge for his period of active service from 
December 13, 1978, to December 19, 1979, was under 
dishonorable conditions and is barred from eligibility for 
the Department of Veterans Affairs (VA) benefits arising from 
this service.  In a September 1988 decision, the San 
Francisco Regional Office determined that the veteran's first 
period of service ended with an honorable discharge, and 
thus, claims arising out of the veteran's active service from 
June 10, 1975, to June 9, 1978, were eligible for VA 
benefits.  The veteran subsequently relocated to Florida.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1994, in which 
the St. Petersburg, Florida, Regional Office (RO) of the VA 
denied service connection an acquired psychiatric disorder, 
to include PTSD.  The appeal has been remanded by the Board 
in May 1997, June 1999, and November 2003.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2. There is competent evidence of a current diagnosis of PTSD 
and also competent evidence that the veteran's PTSD is 
related to at least one verifiable traumatic event 
experienced during his active military service in South 
Korea.


CONCLUSION OF LAW

Service connection for PTSD is established. 38 U.S.C.A. 
§§1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his current diagnosis of PTSD is 
directly attributable to events that occurred during his 
first period of service for which he received an honorable 
discharge.  

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  Service connection also is allowed 
for any disease diagnosed after discharge if evidence shows 
that it was incurred in service.  Also, service connection 
may be granted on a presumptive basis for psychosis with 
evidence of manifestation thereof to a minimum degree of 10 
percent within one year after discharge.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

Essentially, service connection requires evidence of: (1) a 
current disability; (2) some injury or incident in service 
giving rise to current disability; and (3) causal nexus 
between the two.  

The veteran has claimed that he should have received the 
Combat Infantryman Badge for his service in South Korea.  
(See veteran's undated statement in volume II of his claims 
folder.)  If the evidence establishes engagement in combat 
against the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of such service, then the veteran's lay testimony alone may 
establish the occurrence of the claimed stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2005).

Here, the service records indicate that the veteran had 
active duty in South Korea as an Infantryman; however, the 
service records show no combat-specific decorations (such as 
the Combat Infantryman Badge) or other evidence of actual 
participation in combat against the enemy.  If it is not 
shown by such evidence that a veteran had engaged in combat 
against the enemy, his lay assertions of stressors are to be 
corroborated by official service records or other credible 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The veteran's claims folder contains numerous diagnoses of 
PTSD by VA examiners.  A VA examiner remarked in his report 
of January 1999 that there is a causal nexus between the 
veterans's claimed in-service stressors and his current 
symptomatology.  A similar conclusion was made by a VA 
examiner in October 2002.  In that statement, the staff 
psychologist stated that it was more likely than not that 
[PTSD] was the result of his being exposed to daily combat 
situations in which he could have, and sometimes did 
encounter contact with enemy soldiers on the DMZ in Korea.  
Based upon this evidence, the veteran appears to meet the 
requirements for a grant of service connection.  However, 
regulations specific to PTSD service connection claims 
require (1) evidence of a PTSD diagnosis in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible evidence that a stressor occurred.  
38 C.F.R. § 3.304(f) (2005).  

The veteran has described the stressors that precipitated his 
PTSD diagnosis on multiple occasions during his lengthy 
appeal.  He claims that some of the things that happened to 
him were not reported in his military file at the time and he 
believes that no one knew what was happening on the DMZ while 
he was there.  (See veteran's letter to Senator Grame.)  The 
question the Board must address here is whether there is 
credible evidence that the stressor or stressors occurred, 
because he carries the diagnosis of PTSD and a link to 
service has been established by the medical evidence.  

He has provided VA with the following stressor information:

*	While patrolling the DMZ, he was always assigned as 
point man at age 17.  He describes paranoid feelings 
especially during night patrols and was never sure 
whether noises he heard were attributable to animals or 
North Koreans.  (See veteran's statement of June 1994.)

*	He describes an ambush on his second night of patrol, 
during which three Koreans were killed.  (See veteran's 
statement received July 1997.)

*	He describes a reconnaissance mission with a Sgt. 
Townsend during which they were fired upon from the 
North and chased by North Korean troops until they were 
intercepted by South Korean troops.  While retreating, 
he shot a girl with an explosive device around her 
abdomen.  (See veteran's statement received July 1997.)

*	He was "arrested" and then robbed by two men 
pretending to be military police, and then thrown from a 
moving jeep.  (See veteran's statement received July 
2004.)

*	He reports that during a live fire exercise in 1975, he 
shot a bunker and set it on fire, killing a Korean man 
inside.  Later, two young Korean children threw rocks at 
him claiming that he had killed their father.  

*	He witnessed a helicopter crash and a jet crash, both 
with casualties, when stationed at Fort Rucker, Alabama.  
(See veteran's statement received March 2000.)

*	He was assigned to honor guard duty while stationed at 
Fort Rucker, Alabama, and saw dead soldiers.  (See 
veteran's statement received July 2004.)

*	He claims two NCOs tried to kill him by shoving a 
chicken bone down his throat.  He claims to have died on 
the way to the hospital.  He was returned to the same 
unit after he recovered.  He claims that record of this 
is with the 8th Army Hospital in Seoul, Korea.  (See 
veteran's statement received March 2000.)

The veteran's service medical records, including his second 
period of service under other than honorable conditions, do 
not show a hospitalization following a chicken-bone choking 
incident.  They do show that he was treated and possibly 
hospitalized following receipt of a "Dear John" letter and 
was described as mildly suicidal in May 1979.  As this 
incident occurred during the veteran's second period of 
service, it can not be used as a basis for VA benefits due to 
the status of his discharge.  

The medical records include several VA reports of 
examinations to determine the status of the veteran's 
disability.  In July 1998, the examiner diagnosed PTSD 
without relating the diagnosis to a specific stressor, 
although multiple incidents were described by the veteran.  
The RO sought clarification of the July 1998 examination by 
ordering another examination.  In January 1999, a new 
examiner agreed with the diagnosis of PTSD focusing on the 
veteran's job walking night patrol in the military and the 
chicken bone incident.  The examiner remarked that he had no 
reason to disbelieve the veteran's information and stated 
that "these instances could very likely precipitate his 
current dreams and cause him the dysfunction that he claims 
to currently experience.  The record shows that the veteran 
received regular treatment through a VA Mental Health Clinic, 
primarily with one particular VA staff psychologist.  In a 
statement of October 2002, this psychologist provided an 
opinion stating that the veteran's symptoms are more likely 
than not the result of his being exposed to daily combat 
situations in which he could have and sometimes did encounter 
contact with enemy soldiers on the DMZ in Korea during his 
active duty with the military.  

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any favorable evidence.  
Equal weight is not accorded to each piece of evidence in the 
record; every item of evidence does not have the same 
probative value.  The Board is not required to accept an 
uncorroborated account of service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  For the most part, the veteran's 
described stressors are uncorroborated.  

VA has attempted to verify the veteran's stressor statements 
with the Center for Military History (CMH).  The CMH verified 
that the 1st Battalion, 31st Infantry was stationed at Camp 
Hovey, Korea in June 1975 and at Camp Greaves, Korea in June 
1976.  Search results from the U.S. Army Criminal 
Investigation Command (USACID) was unable to document a 
February 1976 robbery described by the veteran.  

In this case, the evidence includes several lay statements.  
In his September 2001 statement, Mr. Asher relates that he 
was contacted by the veteran who claimed to have been under 
his command in Korea.  Although Mr. A. did not remember the 
veteran, he did remember many of the names and incidents 
related to him by the veteran.  Mr. Asher related details 
regarding the circumstances of their service in Korea in a 
rifle platoon.  Mr. Asher stated that as a platoon leader 
between July 1975 and March 1976, he had as many as 35 
infantrymen under his charge. They were stationed a few 
hundred yards from the DMZ and conducted reconnaissance and 
combat patrols to detect and intercept enemy patrols.  This 
involved entering the DMZ, passing mined areas and moving 
through terrain consisting of hills, underbrush, streams and 
rice paddies.  He indicated that the uncertainty of whether 
the enemy would be encountered on patrol was emotionally 
trying for some soldiers.  He described the intense pressure 
which accompanied the hours and hours of lying perfectly 
still and quiet on the ground in ambush positions.  This lay 
evidence corroborates part of what the veteran has described 
as one of his stressors-that being the stress and paranoid 
feelings he experienced while on patrol.  Mr. Asher's 
statement is credible supporting evidence and is not 
contradicted by the veteran's service records.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.  
In this case, the medical evidence indicates that the veteran 
has PTSD based in part on the day-to-day exposure to the kind 
of stress described by the veteran and by Mr. A.  

Although the veteran's in-service experiences have not been 
corroborated by official documents, they have been supported 
by a lay statement that has been of record in his file since 
late 2001.  The evidence in the folder is sufficient to place 
the evidence in equipoise regarding this claim. The veteran 
is entitled to have the benefit of the doubt resolved in his 
favor, and the Board concludes that at least one of the 
veteran's alleged in-service stressors has been verified with 
independent evidence. Therefore, as the medical evidence 
demonstrates a diagnosis of PTSD related to at least one 
traumatic experience in South Korea that has been 
sufficiently and independently verified, entitlement to 
service connection for PTSD is granted.

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  Given the favorable 
disposition of the claim, any defect in notice or assistance 
would not result in any prejudice to the veteran.  
Accordingly, the Board finds that the duties of notice and 
assistance with respect to this claim have been met.

ORDER

Service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


